Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 31, 2017

The Court of Appeals hereby passes the following order:

A17E0056. WASEEM DAKER v. QUINTON RUSH, ET AL.

      Upon consideration of Appellant’s Motion For Extension Of Time To File
Application For Discretionary Appeal, the motion is hereby GRANTED. Appellant’s
application for discretionary appeal is to be filed no later than July, 10, 2017.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/31/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.